Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2019 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the connector portion is removable from a side of each of the joining surfaces of the male member and the female member.” The provided Fig. 1 shows a male member (16) having a first coupler (24) and a second coupler (24) with a joining surface (16A); a female member (20) having a first coupler opening (32) and a second coupler (32) with a joining surface (20A) wherein the male joining surface (16A) and a female joining surface (20A) mechanically connected to each other (see Claim 1, line 5). However, the recitation of claim 2 is confusing and not clearly understood as to how “the connector portion” is removable from “a side of each of the joining surfaces of the male member and the female member” since the male joining surface (16A) and a female joining surface (20A) mechanically connected to each other. 
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Publication (JPH 0592383) (See IDS) in view of the Japanese Publication (JPH 04360783) (See IDS) 
RE claim 1, the Japanese Publication (JPH 0592383) discloses a tool exchange device (See Figs. 1-4), comprising: a male member (22) (See Exhibit A) to be attached to a side of a main body of an apparatus or a machine; and a female member (23) (See Fig. 1) to be attached to a side of a tool, wherein: the male member (22) and the female member (23) comprise: a plurality of coupling portions (holding part (25) of a male member and a holder receiving hole (32) mechanically connected to each other; and a connector portion having connecting pins (35, 35) and pin receiving apertures (36, 36) (see Fig. 3) wherein the plurality of coupling portions and the connector portion are provided in each of joining surfaces of the male member and the female member; and 
		   Exhibit A

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


. 

Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Publication (JPH 0592383) (See IDS) and the Japanese Publication (JPH 04360783) (See IDS) and further in view of the Japanese Publication (JPH 08111256) (See IDS) 
The Japanese Publication (JPH 0592383), as presented above, does not specifically show that the connector portion is removable from a side of each of the joining surfaces of the male member and the female member. However, Figs. 1, 2 and 5A of the Japanese Publication (JPH 08111256) teach a main body and a male member (52) having protruding member (15) where a V-shape gap or groove in provided. Thus, it would have been obvious to those skilled in the mechanical engineering technology to provide a groove or a gap on the main body of the male member and/or a female member of the Japanese Publication (JPH 0592383) as taught by the Japanese Publication (JPH 08111256) to provide a means to disengage the attached or connected male and female members. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bancon; Georges R. and Torii; Nobutoshi show a robotic tool holder.
De Castelbajac; Charles and Lange; Karl H. disclose a male and female holding portions.
Newell; Bruce D. and Obrist; Basil show tool exchanger.
Kurup; Prasaad Balakrishnan invents a stud welding tool changer.
Rizk; Nabil Michael displays a tool changer for a robot. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/Primary Examiner, Art Unit 3651